Citation Nr: 1602328	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-35 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether the reduction for service-connected left knee disability from 20 percent to 10 percent disabling effective from May 9, 2009 was proper.

2.  Whether the reduction for service-connected left knee disability from 20 percent to 10 percent disabling effective from May 9, 2009 was proper.
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. DH, his nephew



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977 and from March 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part reduced the disability evaluations for the service-connected right and left knee disabilities from 20 percent to 10 percent effective from May 9, 2009.

In June 2012 the Veteran and his nephew testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of the hearing is of record.

In March 2014 the Board issued a decision that denied the Veteran's knee claims, which the Board characterized as entitlement to evaluations in excess of 10 percent for the service-connected right and left knee patellofemoral syndrome, to include propriety of a reduction from 20 percent disabling effective from May 6, 2009.        The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015 the Court issued a Memorandum Decision that held the Statement of the Case (SOC) issued by the RO in August 2010 had improperly characterized the issue on appeal as entitlement to increased rating, rather than propriety of rating reduction.  The Court directed the Board to remand the case back to the Agency of Original Jurisdiction (AOJ) with instructions to issue an SOC that properly characterizes the issues on appeal.

The June 2009 rating decision on appeal also denied entitlement to a total disability rating based on individual unemployability (TDIU), and the Board's March 2014 decision affirmed that denial.  The Veteran appealed the Board's denial of TDIU, but the Court upheld the Board's decision on that issue; the Veteran's original claim for TDIU is accordingly no longer before the Board.  

The Veteran's representative recently submitted a Vocational Assessment performed in September 2015 and argues that the issue of entitlement to TDIU remains before the Board as part of the underlying claim for an increased rating, citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Court has held that the issue correctly on appeal is not entitlement to increased rating but rather, the propriety of a rating reduction.  Rating reductions claims are separate from increased ratings claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100 percent to 10 percent was proper.").  

In this case, the Memorandum Decision makes no reference to an increased rating claim; rather the Court vacated and remanded the knee issues for issuance of an SOC.  There was no reference to an increased rating claim, and no mention that a claim for increase was intertwined with the rating reduction and also required remand.  Tellingly, Appellant's briefs to the Court also made no reference to an increased rating claim for the knees; rather, the arguments concerning the knee claims centered solely on the impropriety of the reduction.  To the extent that a claim for increased ratings of the left and right knees was on appeal before the Court, the appeal on such matter was abandoned.  See Pederson v. McDonald, 27 Vet. App. 276 (2015) (arguments not raised on appeal to the Court are considered to be abandoned).  Thus, as the Court has determined that the proper issue on appeal was the rating reduction, there is no need to discuss whether ratings in excess of the reduction are warranted, including entitlement to TDIU.  

As the Court affirmed the Board's decision denying TDIU and the only appeal presently before the Board pertains to the rating reduction, the evidence submitted by the representative concerning TDIU raises a new claim for that benefit.  Such matter is REFERRED to the AOJ for appropriate action.

The issues identified on the title page are REMANDED to the AOJ for actions in compliance with the Court's Decision.  VA will notify the appellant if further action is required on his part.


REMAND

Historically, the June 2009 rating decision on appeal reduced the disability evaluations for the service-connected patellofemoral syndrome of the right and left knees from 20 percent to 10 percent effective from May 9, 2009.  The Veteran appealed that reduction.  The AOJ issued a Statement of the Case (SOC) in August 2010 that characterized the issues on appeal as entitlement to evaluations greater than 10 percent for patellofemoral syndrome of the right and left knees.  The SOC did not include pertinent laws governing reductions.  The AOJ characterized the issues in the same manner in Supplemental Statements of the Case (SSOCs) issued in March 2012 and April 2012.  

As noted in the Introduction, the Court held in its Memorandum Decision that the SOC had improperly characterized the issues on appeal and that remand is required at this point to enable the AOJ to issue an SOC that properly characterizes and addresses the issues.  

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative an SOC on the issues of whether the reduction for service-connected left knee disability from 20 percent to 10 percent disabling effective from May 9, 2009 was proper and whether the reduction for service-connected right knee disability from 20 percent to 10 percent disabling effective from May 9, 2009 was proper.  Thereafter, this issue should be returned to the Board only if the Veteran submits a timely Substantive Appeal on the issues.
      
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

